DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,920,909. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Both the instant claims and the claims of the ‘909 patent disclose and claim a method of dynamic body monitoring over a periodic cycle including attachment of a first and second marker to different locations that move differently during the periodic cycle, receiving images from an imaging device of multiple poses over a periodic cycle, localizing the locations of the patient, acquiring images at a second, different time, and automatically identifying for the second time an image from the previously acquired set of images that provides substantially the same position of the localization elements relative to the dynamic body at both the first and second location.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,218,663. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Both the instant claims and the claims of the ‘909 patent disclose and claim a method of dynamic body monitoring over a periodic cycle including attachment of a first and second marker to different locations that move differently during the periodic cycle, receiving images from an imaging device of multiple poses over a periodic cycle, localizing the locations of the patient, acquiring images at a second, different time, and automatically identifying for the second time an image from the previously acquired set of images that provides substantially the same position of the localization elements relative to the dynamic body at both the first and second location.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,617,332. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Both the instant claims and the claims of the ‘909 patent disclose and claim a method of dynamic body monitoring over a periodic cycle including attachment of a first and second marker to different locations that move differently during the periodic cycle, receiving images from an imaging device of multiple poses over a periodic cycle, localizing the locations of the patient, acquiring images at a second, different time, and automatically identifying for the second time an image from the previously acquired set of images that provides substantially the same position of the localization elements relative to the dynamic body at both the first and second location.


Allowable Subject Matter
Claims 1-18 would be allowable if the rejections under double patenting were obviated via terminal disclaimer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793